941 F.2d 1206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Edward A. GANEY, Jr., Petitioner.
No. 91-8033.
United States Court of Appeals, Fourth Circuit.
Submitted July 24, 1991.Decided Aug. 16, 1991.

On Petition for Writ of Mandamus.
Edward A. Ganey, Jr., petitioner pro se.
PETITION DENIED.
Before PHILLIPS, MURNAGHAN and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Edward A. Ganey filed a motion for permissive intervention with the magistrate judge under Fed.R.Civ.P. 24(b)(2).   Rather than grant Ganey's motion, the magistrate judge filed Ganey's motion as a separate action under 42 U.S.C. § 1983.   Ganey appealed to the district court, but the district court affirmed the magistrate judge's order.   Within the time for appeal of the district court's order, Ganey brought this mandamus petition seeking review of the district court's order denying his motion to intervene.


2
A denial of permissive intervention may be appealed, although it will be reversed on appeal only for abuse of discretion.   See Francis v. Chamber of Commerce of the United States, 481 F.2d 192, 194-95 (4th Cir.1973).   Because Ganey had the normal appellate remedies available, he should have appealed rather than seeking extraordinary relief by way of mandamus.   Nevertheless, because Ganey's mandamus petition was filed within the period allowed for appeal, we have reviewed the proceedings for abuse of discretion and find none.


3
Accordingly, although we grant Ganey permission to proceed in forma pauperis, we deny mandamus relief.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


4
PETITION DENIED.